
	
		II
		111th CONGRESS
		1st Session
		S. 541
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2009
			Mr. Dodd (for himself,
			 Mr. Crapo, Mr.
			 Akaka,  Mr. Brown,
			 Mr. Corker, Mr.
			 Bond, and Mr. Isakson)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To increase the borrowing authority of the Federal
		  Deposit Insurance Corporation, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the The Depositor Protection Act of
			 2009.
		2.Increased
			 borrowing authority of the Federal Deposit Insurance CorporationSection 14(a) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1824(a)) is amended—
			(1)by striking
			 $30,000,000,000 and inserting
			 $100,000,000,000;
			(2)by striking
			 The Corporation is authorized and inserting the
			 following:
				
					(1)In
				generalThe Corporation is
				authorized
					;
				
			(3)by striking
			 There are hereby and inserting the following:
				
					(2)FundingThere
				are hereby
					;
				and
			(4)by adding at the
			 end the following:
				
					(3)Temporary
				increases authorized
						(A)Recommendations
				for increaseDuring the period beginning on the date of enactment
				of this paragraph and ending on December 31, 2010, if, upon the written
				recommendation of the Board of Directors (upon a vote of not less than
				two-thirds of the members of the Board of Directors) and the Board of Governors
				of the Federal Reserve System (upon a vote of not less than two-thirds of the
				members of such Board), the Secretary of the Treasury (in consultation with the
				President) determines that additional amounts above the $100,000,000,000 amount
				specified in paragraph (1) are necessary, such amount shall be increased to the
				amount so determined to be necessary, not to exceed $500,000,000,000.
						(B)Report
				requiredIf the borrowing authority of the Corporation is
				increased above $100,000,000,000 pursuant to subparagraph (A), the Corporation
				shall promptly submit a report to the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Committee on Financial Services of the House of
				Representatives describing the reasons and need for the additional borrowing
				authority and its intended
				uses.
						.
			
